Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-3, 8-18, drawn to a semiconductor device.
Group 2, claim(s) 4-7, drawn to a semiconductor device.
Group 3, claim(s) 22, drawn to a method of making a semiconductor device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Both Group I and Group III compared to each other and Group II and Group III compared to each other lack unity of invention because the groups do not share the same or corresponding technical feature as there does not appear to even be a special technical feature that might be shared between them.

Groups I and I lack unity of invention because even though the inventions of these groups require the technical feature of the first parts of the claim(s) down to the 4th to last line of claim 1 and 6th to last line of claim 4, this technical feature(s) is not a special technical feature as it does not make a contribution over the prior art in view of Kajitani (US 2012/0248500 published 10/04/2012).  

As to claim 1, Kajitani shows a semiconductor device (see Fig. 7D) comprising: a substrate; a channel layer disposed above the substrate (GaN channel 502 above sub 501; [0089]), the channel layer being a group III nitride not containing Al (GaN); a barrier layer (Al.3--Ga.7N barrier; [0089]) disposed above the channel layer, the barrier layer being a group III nitride containing Al (AlGaN); a gate electrode joined to the barrier layer (see gate 508; [0094]); a recess defined by removing at least a portion of the barrier layer from a surface of a laminated semiconductor including the channel layer and the barrier layer (see recess formed in 502 and 503 for 507 on right side); and an ohmic electrode (ohmic electrode 507; 0094) disposed in the recess, the ohmic electrode being in ohmic contact with a two-dimensional electron gas layer generated in the channel layer (see ohmic electrode here being ohmic with respect to the 2DEG it touches at 504; [0089[), wherein an Al composition ratio distribution of the barrier layer in a first direction perpendicular to a surface of the substrate has a maximum point at a first position (see just mid-way up the barrier layer 503 as the Al concentration is at its max through the whole layer as it is constant), the semiconductor device comprises, in the first direction: a first inclined surface of the barrier layer (see  downward pointing diagonal surface of 503 running upper left to lower right direction on the left hand overall sidewall grated structure for right hand 507 but at midway up 503), the first inclined surface including the first position (note this is midway up 503) and being in contact with the ohmic electrode (note this contacts right side 507); and a second inclined surface of the barrier layer (note the little inclined surface running lower left to upper right diagonally right below the designated “first inclined surface” designated above), the second inclined surface intersecting the first inclined surface at a first intersection line (note these touch where they come together and here the device is presumed to be an actual 3d device going into the page a nanometer, along which this first intersection line runs into the page where these parts meet) on a lower side of the first inclined surface and being in contact with the ohmic electrode (note these intersect at that first intersection line and it is on a lower side of the first inclined surface designated above and is in contact with right hand 507).  

A telephone call was made to Michael Fogarty on 07/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT S WITHERS/Primary Examiner, Art Unit 2891